I think the case should be affirmed. Citizens who join an organization to suppress crime, and agree to do all in their power to see that the laws are enforced, are not generally that class of citizens who would swear falsely on their voir dire examination. They necessarily, in answer to the statutory questions, must have answered that they had no prejudice against appellant; had no opinion as to his guilt or innocence in this case, and that they would render a verdict in accordance with the evidence adduced on the trial and the law as given them in charge by the court. If they are disqualified in this case, then they are disqualified to sit as jurors in every criminal case that may be prosecuted in Titus County. I think a juror is qualified unless he has an opinion as to the guilt or innocence of the person on trial, or has bias or prejudice in favor of or against the defendant. That they were willing to do all in their power to secure the conviction of men charged with crime does not, to my mind, suggest that they would commit perjury in order to get on the jury.